Citation Nr: 1634264	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  12-01 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to October 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board notes that the Veteran's claim for a total disability rating based on individual unemployability (TDIU) due to the service-connected disability schizophrenia is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board has determined that a 100 percent schedular rating is warranted.  Therefore, the TDIU component of the claim is rendered moot.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

Throughout the period of the claim, the Veteran's schizophrenia has been productive of occupational and social impairment that more nearly approximates total than deficiencies in most areas.


CONCLUSION OF LAW

The schedular criteria for a disability rating of 100 percent for schizophrenia have been met throughout the period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, with regard to the Veteran's claim. 

The Veteran's schizophrenia is rated under the General Rating Formula for Mental Disorders (General Rating Formula).  See 38 C.F.R. § 4.130, Diagnostic Code 9203 (2016).  

In pertinent part, under the General Rating Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

The Veteran is currently assigned a 50 percent rating for schizophrenia.  In October 2009, he filed a claim seeking a rating in excess of 50 percent.

In his October 2009 claim, the Veteran stated that he had recently developed worsening short-term memory loss, he had recently tended to spend more time alone, and he had developed anger problems.  In a separate October 2009 statement, the Veteran's girlfriend of more than 30 years stated that the Veteran's memory had worsened, and she gave examples including forgetting to turn the lights off, forgetting to turn on the washer and dryer after putting his clothes in, failing to seek medical care for his back problems, and eating before bed after forgetting he had already eaten dinner.

In a December 2009 statement, the Veteran asserted that the continued worsening of his schizophrenia was making it increasingly difficult to work.  He stated that his difficulty sleeping was exacerbating his symptoms, causing his behavior to be unpredictable, which in turn caused him emotional stress.

In March 2010, the Veteran filed a formal claim for a total rating based on unemployability due to his service-connected schizophrenia.  He reported that he had completed 2 years of college and had and work experience as a landscape worker.  He stated that he worked in a seasonal position as a landscape worker from 2004 to 2009, that his schizophrenia affected his full-time employment in April 2009, that he last worked full time in the spring of 2009 and that he became too disabled to work in November of 2009.  

The Veteran was afforded a VA psychiatric examination in January 2010.  The examiner noted the Veteran's appearance, attitude and behaviors were generally within normal limits, and that his attire was casual, neat and appropriate, with good hygiene and grooming.  He noted the Veteran's speech was relevant, coherent and productive, his thought process was rational and goal-directed, and there was no evidence of hallucinations, delusions, obsessions, compulsions, phobias, or ritualistic behaviors.  The examiner stated that the evaluation did reveal evidence of a chronic, moderate schizoaffective disorder.  He stated that the crucial factor for the Veteran was compliance with his medication, which allowed the Veteran to remain free of more florid or severe symptoms such as hallucinations, delusions, mania, and severe depression.  However, due to his history, which included a suicide attempt and hospitalization in 2002 after going off of his medication, the examiner stated that if the Veteran went off his medication he could become psychotic, severely depressed, and suicidal.  The examiner again reiterated that the Veteran was relatively stable, but stated that it may be easy to be fooled by the Veteran's stability, as he did continue to present with a chronic and severe mental disorder.  The examiner stated that he felt the Veteran's stability was somewhat fragile, and that the Veteran remained somewhat susceptible to a severe exacerbation of his condition, even if he stayed on medication, if he was subjected to any significant stressor.  In this regard, the examiner noted the Veteran was 62 years old, had been doing physical labor as a landscaper for 30 years, and might have to contemplate retiring soon.  The examiner stated that the stress of retirement, including a resulting loss of income, might put the Veteran at risk for an exacerbation of his psychiatric symptoms.

The Board notes the Veteran received outpatient mental healthcare at the Canandaigua VA Medical Center (VAMC), which is documented in treatment notes during the relevant time period, dated from December 2009 to December 2010.  Throughout these notes, the Veteran is reported to have been doing well generally, and to have gotten along with his family, including 6 stepchildren.

In a February 2011 statement, the Veteran asserted that his paranoid schizophrenia had left him with low self-confidence and a diminished feeling of respect in his social life and community interactions.  He stated his condition had seemed to be getting better since his suicide attempt in 2002, but that recently he didn't see or talk with his old friends much or make an attempt to do so, and just did what he could to maintain a livable relationship with his longtime girlfriend.  He stated he was having difficulty with short-term memory and concentration, and that he disliked driving alone because when he did, he lost his concentration and started to unwillingly entertain vague nonsensical thoughts.  He further stated that he had been having anger spells at home, which added to a feeling of impending problems in the future.  He also stated that he no longer had the confidence to accept the signs of mental illness or to cope with the probability of long-term hospitalization.  He stated that in the past, he had always tried to make a good impression on his therapists to the point that they didn't have a clear idea of the turmoil that went on in his thinking, and he stated his belief that this was why his mental state was assessed by doctors to be better than it really was.  He stated that he learned early on that giving his doctors a good impression of his condition would get him in and out of his appointments with the necessary medication but without too much confrontation.  The Veteran recalled his previous suicide attempt, and stated that he lived with the memory every day and that the possibility of repeating that event occurred to him frequently.  In a separate February 2011 statement, the Veteran asserted that since his last compensation and pension examination, he had become more reclusive, had developed anger issues, and had attempted suicide.  He stated that he only left his house to go to doctor appointments or to the grocery store with his wife.
 
In a June 2011 VAMC psychiatry note, it was reported the Veteran had been stable, but had a severe mental disease and that the provider was being very cautious about a medication change since any change could destabilize the Veteran's condition and result in hospitalization.  The provider stated that even though the Veteran was doing well, he was at risk for a relapse based on his history, and should get support for his disease.

The Veteran was afforded an additional VA psychiatric examination in December 2011, which was performed by the same examiner who performed the January 2010 examination.  The examiner noted that over the past year the Veteran had increasing difficulty maintaining emotional and behavioral stability.  The examiner noted the Veteran's appearance, attitude and behaviors were grossly within normal limits, that his attire was casual and neat, and he had appropriate hygiene and grooming.  His speech was noted to be relevant, coherent and productive, with rational thought process and no evidence of hallucinations, delusions, obsessions, compulsions, phobias, or ritualistic behaviors.  The examiner noted the Veteran's mood was pleasant but that his affect was somewhat blunted.  The examiner stated that the results of the evaluation showed evidence of a chronic and severe schizophrenia disorder of the paranoid type.  He stated that the Veteran's symptoms were "fully severe."

The examiner noted the Veteran's report that on most days, if he took his medication as prescribed, he did not experience auditory hallucinations or paranoid ideation.  However, if he missed even one dose, these symptoms returned.  The examiner noted that historically, if the Veteran went off his medication for even a day, he was at risk of a severe psychotic episode that would require hospitalization.  The examiner stated that consequently, while the Veteran's symptoms were stabilized, the potential for severe and florid symptoms persisted.  The examiner also noted the Veteran was experiencing other symptoms, to include feelings of passivity and inertia.  The Veteran acknowledged that he slept for 10 hours per day and at times had trouble getting going in the morning.  The examiner noted the Veteran was prone to social anxiety and to isolating himself from others, including his long-term girlfriend.  The examiner stated that the Veteran's ability to relate comfortably to others outside his immediate family circle was extremely limited due to his schizophrenic condition, partly due to the recurrence of periods of irritability.  The examiner further stated that the Veteran's stability was rather superficial, and likely could not withstand the stress of a typical work situation.  The examiner stated he could not see the Veteran doing any type of work.

The examiner stated that symptoms of the Veteran's schizophrenia resulted in moderate-to-severe impairments in all areas of psychosocial adjustment, including family relations, capacity to maintain positive emotional states on a sustained basis, capacity to maintain organization in his thought processes, and his judgment and mood.

The examiner further stated that in his opinion, the Veteran's schizophrenia rendered him totally and permanently disabled and caused total occupational impairment, specifically a complete inability to maintain appropriate behavioral and emotional stability in any type of work setting.  The examiner stated he could not fathom, given the Veteran's mental illness, a work situation where he could function well.

Upon a careful review of the foregoing, the Board finds that a 100 percent schedular rating is warranted throughout the period of the claim.  The most recent VA examination report indicates that the Veteran's schizophrenia is productive of total industrial impairment.  While the Veteran does maintain a relationship with a long term girlfriend, the evidence does not show that he has any other significant relationships.  In addition, the Veteran last worked in the spring of 2009, and it is evident that his schizophrenia is responsible for his inability to work.  In sum, the Board is satisfied that the social and occupational impairment from the disability has more nearly approximated total than deficiencies in most areas throughout the period of the claim.  Accordingly, a 100 percent schedular rating is warranted throughout the period of the claim.


ORDER

A 100 percent rating for schizophrenia is granted throughout the period of the claim, subject to the criteria applicable to the payment of monetary benefits.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


